EXHIBIT B
FILED: NEW YORK COUNTY CLERK 03/25/2019 04:31 PM                                                                      INDEX NO. 109749/2009
NYSCEF DOC. NO. 1594                                                                                          RECEIVED NYSCEF: 03/25/2019




                                                  SUPREME COURT OF THE STATE OF NEW
                                                       YORK NEW YORK COUNTY


          PRESENT:                             HON. BARBARA JAFFE                                             PART                  12
                                                                                        Justice

          -----------------------------------------------------------------------------------X


           ORLY GENGER, in her individual capacity and on behalf                                  INDEX NO.          109749/2009
           of the ORLY GENGER 1993 TRUST (both in its                                             MOTION DATE
           individual capacity and on behalf of D & K Limited
                                                                                                  MOTION SEQ.
           Partnership),                                                                          NO.                  61, 62

                                                  Plaintiff,
                                                                                                    DECISION AND ORDER
                                                      -v-

           DALIA GENGER, SAGI GENGER, LEAH FANG, D&K
           GP LLC, and TPR INVESTMENT ASSOCIATES INC.,

                                                  Defendants.


          -----------------------------------------------------------------------------------X


                    Defendants Sagi Genger, D&K GP LLC, and TPR Investment Associates Inc. move

          pursuant to CPLR 4403 for an order confirming the May 16, 2017, report and recommendation

          of a judicial hearing officer, sitting as a special referee, so ordered by him on May 19, 2017.

          Plaintiff opposes and moves for an order rejecting the report and recommendation.


                                                      I. PERTINENT BACKGROUND

                    By decision and order dated April 8, 2016, plaintiff was awarded summary judgment on

          her cause of action, inter alia, for a breach of fiduciary duty, and a special referee was directed to

          hear and report with recommendations “regarding the damages arising from defendants’ breach
           109749/2009 GENGER, ORLY vs. GENGER, DALIA                                                                 Page 1 of 7
           Motion No. 061 062




                                                                         1 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2019 04:31 PM                                                    INDEX NO. 109749/2009
NYSCEF DOC. NO. 1594                                                                        RECEIVED NYSCEF: 03/25/2019




          of their fiduciary duties to plaintiff and the value of the subject shares that were transferred in the

          February 2009 auction.” (NYSCEF 1518). That decision was affirmed. (147 AD3d 443 [1st Dept

          2017]). At that auction, 240 shares of TPR had been sold and bought back by TPR for $2.2

          million.

                  Then, by decision and order dated September 1, 2016, I denied plaintiff’s motion for an

          order clarifying the April 2016 order and conforming the pleadings to the evidence adduced to

          that date at the trial before the assigned judicial hearing officer. Plaintiff essentially alleged that

          it had been shown at the trial that Dalia Genger’s 51 percent interest in TPR that she was to have

          received from Arie Genger in resolution of their 2004 divorce, had never been assigned and

          transferred to her but was retained by TPR with its TRI shares. Thus, plaintiff maintained that the

          TRI shares should be considered for purposes of determining her damages for the breach of

          fiduciary duties. In support, she offered evidence that the August 22, 2008, stock purchase

          agreement and side letter agreement whereby TPR sold the family interest in TRI to the Trump

          Group, were “part and parcel of” the foreclosure and UCC sale of the D&K note. I held as

          follows:

                          Here, numerous considerations, including the prejudice alleged by defendants,
                  warrant the denial of plaintiff’s application, not the least of which is her potential double
                  recovery: Should the motion be granted and plaintiff prevail on the amended claim, she
                  would receive the value of the TRI shares that she had already been found to have
                  “monetized” in her settlement with the Trump Group. Plaintiff’s failure to address these
                  significant obstacles to her application precludes a reply, which in any event, was never
                  sought, and given the extensive litigation of these cases, plaintiff should have anticipated
                  that defendants would advance this argument, as well as the other arguments that the
                  dismissal of the claim for breach of fiduciary duty in the 2010 action bars the proposed
                  amendment, and that her contrary positions estop her from advancing her new position.

          (NYSCEF 1392).

                  In observing that plaintiff had monetized the value of her TRI shares in her settlement


           109749/2009 GENGER, ORLY vs. GENGER, DALIA                                               Page 2 of 7
           Motion No. 061 062




                                                          2 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2019 04:31 PM                                                  INDEX NO. 109749/2009
NYSCEF DOC. NO. 1594                                                                      RECEIVED NYSCEF: 03/25/2019




          with the Trump Group, I relied on Genger v Genger, 76 F Supp 3d 488, 491 (SDNY 2015), an

          unrelated litigation brought by Sagi against plaintiff. There, the court rejected plaintiff’s

          argument that a 2004 agreement she had entered into with Sagi to provide financial support for

          their mother, Dalia Genger, was void for lack of consideration, observing that the consideration

          was the transfer of Dalia’s TRI shares to the two siblings’ trusts as part of their parents’ 2004

          divorce agreement. In discrediting plaintiff’s denial that her trust had received her portion of the

          shares, the court found that there was no “genuine dispute as to whether [plaintiff] has so

          benefited [from her trust’s receipt of a beneficial interest in the TRI shares]” and that her claims

          to beneficial ownership of those shares individually and as trust beneficiary “enabled her to

          obtain $32.3 million from the Trump Group under the 2013 Settlement agreement.”

                    That decision was affirmed by the Second Circuit on September 29, 2016. In addressing

          plaintiff’s denial that she had received any money in exchange for relinquishing her rights to the

          TRI shares she had received, the Court stated that “surely any $32 million transaction for her

          shares would confer upon her more than a peppercorn, which is all we need to conclude (and all

          we do conclude) as to the extent of any benefit she received.” The Court also observed that

          plaintiff “does not dispute that she was part of a group that settled a claim involving the shares

          she was to receive as part of the Divorce Stipulation,” and held that plaintiff had “benefitted

          from the shares regardless of whether the settlement money went to Orly, as a gift to Arie, or to

          pay debts owed to her litigation partners.” (Genger v Genger, 663 Fed.Appx. 44, 49 [2d Cir

          2016]).

                    On March 16, 2017, I denied plaintiff leave to reargue the September 1 decision.

          (NYSCEF 1502).



           109749/2009 GENGER, ORLY vs. GENGER, DALIA                                             Page 3 of 7
           Motion No. 061 062




                                                         3 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2019 04:31 PM                                                 INDEX NO. 109749/2009
NYSCEF DOC. NO. 1594                                                                     RECEIVED NYSCEF: 03/25/2019




                 The trial before the judicial hearing officer was held on August 2, 3, 8, 9, 10, and 11,

          2016. Plaintiff’s witnesses were plaintiff, Sagi Genger, Leah Fang, Dalia Genger, and Mark

          Hirsch. Sagi called the sole expert witness. The JHO stated that the sole issue for resolution was

          the value of 240 TPR shares that were sold at the “sham” UCC auction held on February 2, 2009,

          and that based on the testimony of defendants’ expert witness, he found that plaintiff had

          sustained no damages. According to the expert, no reasonable prospective investor would pay

          more than the $2.2 million obtained at the auction for a minority interest in a company that had

          been losing money for many years, was not paying dividends, and would not likely pay

          dividends, and that no prospective investor would invest in a company with shareholders like the

          Gengers, who persistently engage in resource-draining litigation. He also relied on the economic

          recession. (NYSCEF 1517).

                                                   II. DISCUSSION

                                                 A. Preliminary issues

                 Defendants misconstrue the April 8 decision and order as calling for a valuation of the

          TPR shares as of the time of the auction. Rather, the use of the word auction in the second clause

          (“the value of the subject shares that were transferred in the February 2009 auction”) identifies

          the shares as those sold at the auction, without an indication that the value is to be assessed as of

          that date. Had it been otherwise, there would have been no need for expert testimony because the

          value on the day of the auction would be the $2.2 million at which TPR bought back the shares.

          Moreover, as the auction was a sham and conducted in a commercially unreasonable manner, the

          price at which the shares were bought back provides no reliable or equitable basis on which to

          assess damages brought about by defendants’ misconduct. Consequently, absent any dispute that

          the sham auction was conceived on August 22, 2009, that is the date of the breach and thus, the

           109749/2009 GENGER, ORLY vs. GENGER, DALIA                                             Page 4 of 7
           Motion No. 061 062




                                                         4 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2019 04:31 PM                                                INDEX NO. 109749/2009
NYSCEF DOC. NO. 1594                                                                    RECEIVED NYSCEF: 03/25/2019




          date on which the assessment of damages commences. Nonetheless, for the reasons underlying

          my September 2016 decision referenced supra, the TRI shares are not part of plaintiff’s

          damages.

                 Plaintiff misconstrues the Second Circuit’s September 2016 decision as foreclosing

          defendants’ claim that she had monetized her interest in the TRI shares. In concluding that the

          $32 million transaction for plaintiff’s TRI shares had conferred upon her “no more than a

          peppercorn,” the Court found that she had received a benefit therefrom, certainly more than a

          peppercorn. The Court did not state that the shares were not worth $32 million, and did not hold

          that plaintiff had not monetized her interest in the TRI shares.

                             B. Burden of proof on damages for breach of fiduciary duty

                 It is well-settled that the plaintiff bears the burden of proving damages, and that where

          there is a breach of fiduciary duty, “the normally stringent rules for damage calculation are

          relaxed.” (NY PJI 3:59, at644 [2019]). Consequently, the court has “significant leeway in

          ascertaining a fair approximation of the loss so long as [its] methodology and findings are

          supported by inferences within the range of permissibility.” (Id., and cases cited therein).

          Moreover, where the calculation is difficult due to the defendant’s “misconduct, some

          uncertainty may be tolerated.” (Id., citing Wolf v Rand, 258 AD2d 401 [1st Dept 1999]).

          Nonetheless, the plaintiff must present “competent evidence” of loss sufficient to result in an

          award that is not “merely speculative.” (Id., and cases cited therein).

                                                    C. Contentions

                                    1. Plaintiff (NYSCEF 1418, 1495, 1526, 1564)

                 Plaintiff argued to the JHO that she had met her burden of proving her damages by

          presenting defendant Sagi’s admissions and other “credible evidence” of TPR’s “valuable assets”

           109749/2009 GENGER, ORLY vs. GENGER, DALIA                                           Page 5 of 7
           Motion No. 061 062




                                                        5 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2019 04:31 PM                                               INDEX NO. 109749/2009
NYSCEF DOC. NO. 1594                                                                    RECEIVED NYSCEF: 03/25/2019




          which include the TRI shares. She also maintained that she had proven “that a willing buyer

          would pay a reasonable price in the many millions for such assets,” relying on the payment by

          the Trump Group of $44 million for TRI shares, and that defendants’ assertion of TPR’s

          liabilities was unreliable.

                  Otherwise, plaintiff attacked defendants’ expert testimony as based on unreliable and

          wrongfully withheld evidence, thus arguing that the burden thereby shifted to defendants by

          virtue of adverse inferences to be drawn. She claimed that defendants were unable to meet her

          proof and raised alternative and invalid theories. She also deemed irrelevant the 2009 recession

          on which the expert had partly relied, and criticized his reliance on defendants’ 2008 corporate

          tax returns, contending that the 2007 return was more reliable as it was “more likely” to have

          been prepared before the foreclosure sham had started in late 2008. Thus, she asserted, the TRI

          shares, which were not sold to the Trump Group until after the sham auction was conceived, are

          properly considered as part of her damages.

                  For the same reasons, plaintiff argued that TPR’s liabilities should not be considered, and

          sought to rely on adverse inferences for her case on damages, while also maintaining that TPR’s

          net operating losses must be considered. She bases her motion for an order rejecting the JHO’s

          report on the same arguments.

                                        2, Defendants (NYSCEF 1516, 1559)

                  Defendants assert that the JHO correctly reported that the shares had no value based on

          the testimony of their expert and observe that plaintiff had offered no expert evidence to rebut his

          testimony. They maintain that the measure of damages is that employed where there is a breach

          of contract or conversion.



           109749/2009 GENGER, ORLY vs. GENGER, DALIA                                           Page 6 of 7
           Motion No. 061 062




                                                        6 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2019 04:31 PM                                                         INDEX NO. 109749/2009
NYSCEF DOC. NO. 1594                                                                               RECEIVED NYSCEF: 03/25/2019




                                                         D. Analysis

                  Notwithstanding the relaxed burden of proving damages here, lessened even further by

          Sagi’s wrongful conduct, the JHO was apparently stymied in discerning any competent evidence

          of loss presented by plaintiff sufficient to award her damages. While plaintiff was not required to

          present expert evidence, she took the risk of failing to offer a clear factual or evidentiary basis

          for awarding her damages and did not rebut defendants’ expert opinion. She offers TPR’s 2007

          tax return without any explanation, expert or otherwise, of how it reflects the value of her portion

          of the 240 shares even in August 2008, and without considering the TRI shares. Thus, as plaintiff

          does not sustain her burden of demonstrating the amount of her damages, she provides no basis

          for rejecting

                  Accordingly, it is hereby

                  ORDERED, that defendant’s motion for an order confirming the report of the judicial

          hearing officer is granted as to the result only; it is hereby

                  ORDERED, that plaintiff’s motion for an order rejecting the report of the judicial hearing

          officer is denied; and it is further

                  ORDERED, that plaintiff’s motion for an award of damages is therefore denied.




                  3/25/2019
                    DATE                                                           BARBARA JAFFE, J.S.C.
           CHECK ONE:                x   CASE DISPOSED                     NON-FINAL DISPOSITION

                                         GRANTED             DENIED        GRANTED IN PART              X     OTHER

           APPLICATION:                  SETTLE ORDER                      SUBMIT ORDER

           CHECK IF APPROPRIATE:         INCLUDES TRANSFER/REASSIGN        FIDUCIARY APPOINTMENT              REFERENCE




           109749/2009 GENGER, ORLY vs. GENGER, DALIA                                                       Page 7 of 7
           Motion No. 061 062




                                                           7 of 7
